I concur in the first two subdivisions of the opinion and in the conclusion that the judgment should be reversed, but am unable to agree with what is said in the third subdivision of the opinion or in the conclusion that the case should go back for trial of the question as to repairs.
The first two subdivisions demonstrate very clearly that defendant has no right to collect rents from the property for the purpose of paying or repaying to itself, if it has already paid them, delinquent taxes which were liens upon the property at the time it purchased at the mortgage sale or for insurance premiums paid by it prior to the sale.
But these delinquent taxes and this insurance premium are the only claims set forth in defendant's counterclaim or cross-complaint as grounds for any affirmative relief. There is no allegation *Page 153 
of any failure to keep the building in repair or any disrepair thereof, or any damage or waste in reference thereto. Hence, when we have determined that defendant is not entitled to any relief on account of taxes or insurance premium, defendant's entire claim for affirmative relief fails, and the judgment in its favor entitling it to collect rents must be reversed.
That the trial court granted judgment on the sole ground of these delinquent taxes and failure to pay insurance premium is clearly shown by its memorandum, wherein the judge says:
"It also appears that the mortgagor's estate is insolvent but not that the security is inadequate, nor that there is any physical waste or deterioration or any waste whatever except such as arises out of nonpayment of taxes for the years 1929 and 1930 and nonpayment by plaintiff of insurance premiums."
It follows that the case should not be sent back for trial of the question of what, if any, repairs are necessary, as held in the third subdivision of the opinion.
Defendant's case having failed, the plaintiff may be entitled to have determined the question of whether he is entitled to an injunction restraining the defendant from interfering with his tenants. If there remains anything to try on the present pleadings, that would seem the only remaining question. *Page 154